EX‑33.9 (logo) NORTHMARQ February 6, 2017 Management’s Report on Assessment of 2016 Compliance by NorthMarq Capital, LLC With Regulation AB Servicing Criteria NorthMarq Capital, LLC (the Asserting Party) is responsible for assessing its compliance as of and for the year ended December 31, 2016 (the “Reporting Period”) with the servicing criteria set forth in Title 17, Section 229.1122(d) of the Code of Federal Regulations The assessment concerns the Asserting Party’s servicing efforts for its servicing “Platform,” which consists of all the commercial loans serviced by the Asserting Party that are (1) associated with any registered offering of asset-backed securities commencing with an initial bona fide offer after December 31, 2005, or (2) encompassed by contractual obligations to perform Regulation AB reporting (see Exhibit A for a complete list of the Asserting Party’s Platform loans and Exhibit B for a complete list of the Asserting Party’s Platform pools by investor pool). The Asserting Party is responsible for assessing its compliancewith the servicing criteria applicable to it. The Asserting Party used the criteria in paragraph (d) of Section 1122 of Regulation AB (17 C.F.R.229.1122) to assess its compliance. The Asserting Party has engaged a vendor to perform specific and limited lockbox activities in relation to Servicing Criterion (d)(2)(i). The Asserting Party has also engaged a vendor to perform specific, defined legal work, and a vendor to perform specific force-placed insurance work, both vendors’ efforts occurring in relation to Servicing Criterion (d)(1)(ii) as of and for the year ended December 31, 2016. The Asserting Party elects to take responsibility for assessing these vendors’ compliance with Servicing Criterion (d)(1)(ii) and (d)(2)(i). The Asserting Party has also engaged a vendor to perform generalized work related to performing tax searches, payment of taxes, reporting of tax information, and issuance of flood insurance certifications. The Asserting Party requires this vendor to provide to the Asserting Party a Report on Assessment of 2016 Compliance With Regulation AB Servicing Criteria, as the means of assessing the vendor’s compliance with Servicing Criterion (d)(1)(ii). The Asserting Party has assessed its compliance with the applicable servicing criteria for the Reporting Period and has concluded that the Asserting Party has complied, in all material respects, with the applicable servicing criteria as of December 31, 2016, and for the Reporting Period with respect to the Platform taken as a whole. RSM US LLP, an independent registered public accounting firm, has issued an attestation report on the assessment of compliancewith the applicable servicing criteria for the reporting period as set forth in this assertion. 3, SUITE 500 MINNEAPOLIS, MN 55431 T 952.356.0100 northmarq.com Regulation AB Section 229.1122(d) Servicing Criteria Regulation AB Reference Servicing Criterion 1122(d)(1)(i) Policies and procedures are instituted to monitor any performance or other triggers and events of default in accordance with the transaction agreements. Applicability/Compliance: Applicable. Compliant. 1122(d)(1)(ii) If any material servicing activities are outsourced to third parties, policies and procedures are instituted to monitor the third party’s performance and compliance with such servicing activities. Applicability/Compliance: Applicable. Compliant. 1122(d)(1)(iii) Any requirements in the transaction agreements to maintain a backup servicer for the mortgage loans are maintained. Applicability/Compliance: Not applicable. 1122(d)(1)(iv) A fidelity bond and errors and omissions policy is in effect on the party participating in the servicing function throughout the reporting period in the amount of coverage required by and otherwise in accordance with the terms of the transaction agreements. Applicability/Compliance: Applicable. Compliant. 1122(d)(1)(v) Aggregation of information , as applicable, is mathematically accurate and the information conveyed accurately reflects the information Applicability/Compliance: Applicable. Compliant. 1122(d)(2)(i) Payments on pool assets are deposited into the appropriate custodial bank accounts and related bank clearing accounts within no more than two business days of receipt, or such other number of days specified in the transaction agreements. Applicability/Compliance: Applicable. Compliant. 1122(d)(2)(ii) Disbursements made via wire transfer on behalf of an obligor or to an investor are made only by authorized personnel. Applicability/Compliance: Applicable. Compliant. 1122(d)(2)(iii) Advances of funds or guarantees regarding collections, cash flows or distributions, and any interest or other fees charged for such advances are made, reviewed and approved as specified in the transaction documents. Applicability/Compliance: Applicable. Compliant. 1122(d)(2)(iv) The related accounts for the transaction, such as cash reserve accounts or accounts established as a form of overcollateralization, are separately maintained (e.g., with respect to commingling of cash) as set forth in the transaction agreements. Applicability/Compliance: Applicable. Compliant. 1122(d)(2)(v) Each custodial account is maintained at a federally insured depository institution as set forth in the transaction agreements . For purposes of this criterion, “federally insured depository institution” with respect to a foreign financial institution means a foreign financial institution that meets the requirements of §240.13k-1(b)(1) of this chapter. Applicability/Compliance: Applicable. Compliant. 1122(d)(2)(vi) Unissued checks were safeguarded so as to prevent unauthorized access. Applicability/Compliance: Applicable. Compliant. 1122(d)(2)(vii) Reconciliations are prepared on a monthly basis for all asset-backed securities-related bank accounts, including custodial accounts and related bank clearing accounts. These reconciliations: (A) are mathematically accurate; (B) are prepared within 30 calendar days after the bank statement cutoff date, or such other number of days specified in the transaction agreements; (C) are reviewed and approved by someone other than the person who prepared the reconciliation; and (D) contain explanations for reconciling items. These reconciling items are resolved within 90 calendar days of their original identification, or such other number of days specified in the transaction agreements. Applicability/Compliance: Applicable. Compliant. 1122(d)(3)(i)(A) Reports to investors, including those to be filed with the Commission, are maintained in accordance with the transaction agreements and applicable Commission requirements. Specifically, such reports are prepared in accordance with time frames and other terms set forth in the transaction agreements. Applicability/Compliance: Applicable. Compliant. 1122(d)(3)(i)(B) Reports to investors, including those to be filed with the Commission, are maintained in accordance with the transaction agreements and applicable Commission requirements. Specifically, such reports provide information calculated in accordance with the terms specified in the transaction agreements. Applicability/Compliance: Applicable. Compliant. 1122(d)(3)(i)(C) Reports to investors, including those to be filed with the Commission, are maintained in accordance with the transaction agreements and applicable Commission requirements. Specifically, such reports are filed with the Commission as required by its rules and regulations. Applicability/Compliance: Not applicable. 1122(d)(3)(i)(D) Reports to investors, including those to be filed with the Commission, are maintained in accordance with the transaction agreements and applicable Commission requirements. Specifically, such reports agree with investors or the trustee’s records as to the total unpaid principal balance and number of mortgage loans serviced by the servicer. Applicability/Compliance: Not applicable. 1122(d)(3)(ii) Amounts due to investors are allocated and remitted in accordance with time frames, distribution priority and other terms set forth in the transaction agreements. Applicability/Compliance: Not applicable. 1122(d)(3)(iii) Disbursements made to an investor are posted within two business days to the servicer’s investor records, or such other number of days specified in the transaction agreements. Applicability/Compliance: Not applicable. 1122(d)(3)(iv) Amounts remitted to investors per the investor reports agree with canceled checks, or other form of payment, or custodial bank statements. Applicability/Compliance: Not applicable. 1122(d)(4)(i) Collateral or security on pool assets is maintained as required by the transaction agreements or related pool asset documents. Applicability/Compliance: Applicable. Compliant. 1122(d)(4)(ii) Pool assets and related documents are safeguarded as required by the transaction agreements. Applicability/Compliance: Applicable. Compliant. 1122(d)(4)(iii) Any additions, removals or substitutions to the asset pool are made, reviewed and approved in accordance with any conditions or requirements in the transaction agreements. Applicability/Compliance: Applicable. Compliant. 1122(d)(4)(iv) Payments on pool assets, including any payoffs, made in accordance with the related pool asset documents are posted to the applicable servicer’s obligor records maintained no more than two business days after receipt, or such other number of days specified in the transaction agreements, and allocated to principal, interest or other items (e g., escrow) in accordance with the related pool asset documents. Applicability/Compliance: Applicable. Compliant. 1122(d)(4)(v) The servicer’s records regarding the pool assets agree with the servicer’s records with respect to an obligor’s unpaid principal balance. Applicability/Compliance: Applicable. Compliant. 1122(d)(4)(vi) Changes with respect to the terms or status of an obligor’s pool asset (e.g., loan modifications or re-agings) are made, reviewed and approved by authorized personnel in accordance with the transaction agreements and related pool asset documents. Applicability/Compliance: Applicable. Compliant. 1122(d)(4)(vii) Loss mitigation or recovery actions (e.g., forbearance plans, modifications and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are initiated, conducted and concluded in accordance with the time frames or other requirements established by the transaction agreements. Applicability/Compliance: Not applicable. 1122(d)(4)(viii) Records documenting collection efforts are maintained during the period a pool asset is delinquent in accordance with the transaction agreements. Such records are maintained on at least a monthly basis, or such other period specified in the transaction agreements, and describe the entity’s activities in monitoring delinquent pool assets including, for example, phone calls, letters and payment rescheduling plans in cases where delinquency is deemed temporary (e.g., illness or unemployment). Applicability/Compliance: Applicable. Compliant. 1122(d)(4)(ix) Adjustments to interest rates or rates of return for pool assets with variable rates are computed based on the related pool asset documents. Applicability/Compliance: Applicable. Compliant. 1122(d)(4)(x) Regarding any funds held in trust for an obligor (such as escrow accounts): (A) such funds are analyzed, in accordance with the obligor’s pool asset documents, on at least an annual basis, or such other period specified in the transaction agreements; (B) interest on such funds is paid, or credited, to obligors in accordance with applicable pool asset documents and state laws; and (C) such funds were returned to the obligor within 30 calendar days of full repayment of the related pool asset, or such other number of days specified in the transaction agreements. Applicability/Compliance: Applicable. Compliant. 1122(d)(4)(xi) Payments made on behalf of an obligor (such as tax or insurance payments) are made on or before the related penalty or expiration dates, as indicated on the appropriate bills or notices for such payments, provided that such support has been received by the servicer at least 30 calendar days prior to these dates, or such other number of days specified in the transaction agreements. Applicability/Compliance: Applicable. Compliant. 1122(d)(4)(xii) Any late payment penalties in connection with any payment to be made on behalf of an obligor are paid from the servicer’s funds and not charged to the obligor, unless the late payment was due to the obligor’s error or omission. Applicability/Compliance: Applicable. Compliant. 1122(d)(4)(xiii) Disbursements made on behalf of an obligor are posted within two business days to the obligor’s records maintained by the servicer, or such other number of days specified in the transaction agreements. Applicability/Compliance: Applicable. Compliant. 1122(d)(4)(xiv) Delinquencies, charge-offs and uncollectible accounts are recognized and recorded in accordance with the transaction agreements. Applicability/Compliance: Applicable. Compliant. 1122(d)(4)(xv) Any external enhancement or other support, identified in Item 1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction agreements. Applicability/Compliance: Not applicable. February 6, 2017 /s/ Eduardo Padilla Eduardo Padilla Chief Executive Officer /s/ Michael J. Myers Michael J. Myers Chief Operating Officer /s/ Travis Krueger Travis Krueger Chief Financial Officer /s/ Bert Libke Bert Libke Senior Vice President and Director of Servicing Exhibit A Asserting Party’s 2016 Servicing Platform by Loan Loan# Loan Name Pool Townhomes, LLC LBUBS 2006-C3 Macks, LLC LBUBS 2006-C3 Corner Kick, LLC LBUBS 2006-C3 Eagle Point Lake Elmo, LLC, et al. Comm 2006-C7 Duck Hill, LLC WBCMT 2006-C27 Victor Hugo Boulevard LLC LB-UBS 2006-C7 Drake Building LLC WBCMT 2006-C28 Bellwood LLC WBCMT 2006-C28 IRET-MR9, LLC Citi 2006-C5 Minnesota River Properties, LLC 2007-CIBC18 RBP Realty, LLC WB 2007-C30 Atrium LLC WB 2007-C30 Energy Park, LLC LB-UBS 2007-2 Creekside Realty Associates, LLC LB-UBS 2007-2 Parkway Place, LLC WB 2007-C31 Burnsville Medical Building, LLC WB 2007-C31 Eastern Heights LLC ML CFC 2007-7 7-Hi Retail LLC CGCMT 2008-C7 Burnsville Service Center, LLC 2007-GG11 TPG Real Estate, LLC MSCI 2015-MS1 Fulton 1144 Owner LLC COMM 2015-LC21 900 Washington Hotel LLC COMM 2015-LC21 Forty West Partners, LLC WF 2006-HQ9 Bremerton Pharmacy Associates LLC 2007-CIBC18 Wachovia Defeasance COBALT 2007-C2 III Cobalt 2007-2 Suburban Partners, L.P. WB 2007-C32 BHI-SEI St. Louis, LLC WB 2007-C32 Fashion Square SPE, LLC UBS-BB 2012-C4 La Frontera Village, L.P. MSBAM 2013-C10 Enclave 1 LLC JP 2013-C14 Rudman Building Owner SPE LLC JPMBB 2013-C15 Sansone Fenton Plaza, LLC MSBAM 2014-C15 Emerald Crossing, LLC MSBAM 2014-C16 Bamboo Woodcrest Holdings, LLC JPMBB 2014-C23 CPM Benson, LLC LBUBS 2006-C1 Everest Bayberry, LP LBUBS 2006-6 Tallgrass Shopping Center SPE, LLC LBUBS 2006-C4 Riverside Associates, L.L.C. JPM 2006-LDP7 Sunset Plaza Acquisition, LLC MSCI 2007-HQ11 PMPC, LLC CGCMT 2006-C4 Foothill Green LLC LBUBS 2006-C4 Chambers Point, LLC LBUBS 2006-C4 B-SKEE LLC Bear 2007-TOP26 WGAFF II, LLC LB-UBS 2006-C7 CTC Office, LLC LB-UBS 2006-C7 Stoneybrook Investments SPE, LLC, et al. MSCI 2007-HQ11 ASM Pearl, LLC LB-UBS 2007-1 Wachovia Defeasance MSCI 2007_HQ12 Ill L MS 2007-HQ12 Meadows Partners LLC MS 2007-TOP27 Columbine Valley LLC LBCMT 2007-C3 Plains Point LLLP JPMCC 07-CIBC19 Stapleton Storage LLC LBUBS 2007-6 Trinity SO PTN, L.P. GS 2012-GCJ7 Lakewood Village Phase I, LLC UBS 2012-C3 ES Got Storage Utah, LLC CGCMT 2012-GC8 Denver Corporate Center I, LLC MSBAM 2012-C6 MIMG XXVI Chelsea Park LLC GSMS 2012-GCJ9 Walnut Creek Lot 5, LLC MSBAM 2012-C6 Falcon Storage Partners, LLLP GSMS 2013-GCJ14 Preserve Casper II LLC GSMS 2014-GC20 MIMG XXV EXECUTIVE TOWERS, LLC JPMBB 2014-C22 MIMG LXI AUBURN PLACE SUB, LLC JPMBB 2014-C22 BMP South LLC CGCMT 2015-GC27 BMP Northeast LLC JPMBB 2014-C26 34 Marketplace II, LLC COMM2015-CCRE24 Colorado Technology Center Portfolio LLC MSBAM 2015-C25 Embassy Plaza, L.L.C. WB 2006-C25 Plaza Del Oro, L.L.C. WB 2006-C25 La Colonia Seis Apartments, L.L.C. WB 2006-C25 Med-One, L.L.C. BACM 2006-2 Princess Medical Center, LLC CSFB 2006-4 SFB Shops at Civic Center, LLC JPMCC 06 CIBC16 LNR Partners, LLC BACM 2006-5 Devonshire Development Company, LLC 2007-CIBC18 HTA-Phoenix Medical Center, LLC CSMC 2007 C-4 Barclay Holdings XXI, L.L.C. WFRBS 2012-C6 Sonora Village Investors LLC CGCMT 2012-GC8 Rooney Ranch, LLC WFCMS 2012-LC5 8271 Town Park Communities LP GSMS 2014-GC18 1804 Rundberg Communities LP CGCMT 2014-GC19 Barclay/Texas Holdings II, L.P. CGCMT 2014-GC23 Eisenberg Eagle Pad 17, LLC COMM 2014-UBS4 Barclay Holdings XVIII-A, LLC GSMS 2014-GC24 Barclay Holdings XLI, LLC CGCMT 2014-GC25 Barclay Anthem, L.P. CGCMT 2014-GC25 Barclay Holdings XXXIV, LLC CGCMT 2014-GC25 Barclay Holdings XLVII, LLC CGCMT 2014-GC25 Campus CMH, LLC GSMS 2015-GC28 Foothills Shopping Center, L.L.C. WFCM 2015-C29 Yarbrough Plaza Development LLLP CSAIL 2015-C4 Redhill lnvestments, LLC LBUBS 2006-C4 Advanced Group 2000-72 WB 2006-C25 Cinema Drive Investors, LLC LBUBS 2006-6 Wachovia Defeasance LB-UBS 2006-C6 III LBUBS 2006-6 Bear Valley Plaza LLC LBUBS 2006-6 Westward Ho Manor, LLC WBCMT 2006-C28 Wachovia Defeasance COBALT 2006-C1 III L Cobalt 2006-C1 Dae Won LLC LB-UBS 2007-1 H.A. Los Mares Plaza, LLC CSCMT 2007-C2 H & A Properties, L.P. CITI 2007-6 Park Plaza II, LTD WB 2007-C30 Granite Twin Pines, Ltd. WB 2007-C30 The Grove Business Park 1, LLC LB-UBS 2007-1 Temple Pomona LLC LB-UBS 2007-2 Advanced Group 98-71 WB 2007-C30 Las Palomas Associates II, LLC LB-UBS 2007-2 Mar Canyon Torrance, LLC BACM 2007-3 Advanced Group 03-80 WB 2007-C32 Parkway Financial Group LLC WFRBS 2012-C7 Selma Square LLC WFRBS 2012-C8 Calave Partners, LP WFRBS 2012-C10 Brentwood on Wilshire, LLC MSBAM 2013-C7 Maryland Park Place, LLC GSMS 2013-GC10 Simi-Veto, LLC WFRBS 2013-C13 Brentwood Gateway LLC WFRBS 2013-C14 The ASV Family Limited Liability Limited GSMS 2013-GCJ14 460 Canon, L.P. WFRBS 2013-C17 II Knollwood Plaza, LP CGCMT 2014-GC19 1111 Country Club Drive LLC JPMBB 2014-C18 VMA La Paz Holding Company, LLC COMM 2014-UBS4 VMA Alicia Holding Company, LLC COMM 2014-UBS4 VMA Harbor Place Holding Company, LLC COMM2014-CCRE19 Annenberg Limited Partnership JPMBB 2014-C23 Maui Harbor Shops LP JPMBB 2014-C22 Topanga & Victory Partners L.P. WFRBS 2014-C24 Fairway Business Center LP CGCMT 2015-GC27 Mayfield Savannah, LLC WFRBS 2014-C25 North Natomas Town Center, LLC CGCMT 2015-GC27 JS SJK L.P. JPMBB 2014-C26 Lakewood Marketplace LLC MSBAM 2015-C21 San Clemente Professional Plaza L.P. JPMBB 2015-C28 Centennial PHD LLC CSAIL 2015-C2 Jax Park LLC MSCI 2015-MS1 Landmark Towers Office Building, LLC MSBAM 2015-C25 City Storage of Van Nuys, LP MSBAM 2015-C24 Pacific PETC-Miami LLC JPMBB 2015-C31 Skyline La Puente 26 Partners, LLC JPMBB 2015-C30 Crescenta Valley Mini Storage, L.P. MSBAM 2015-C25 JKS-Lakeview, LP JPMBB 2015-C31 Liberty Square Associates Limited JPMCC 2015-JP1 El Paseo Plaza Partners, LLC CSAIL 2015-C4 RHA Partners, LTD. WFCM 2015-P2 Wachovia Def. LB-UBS 2006-C1 III, LLC LBUBS 2006-C1 Blount 4th Street Property LLC CSFB 2006-C5 Fuqua Retail Center, LLC Bear 2007-TOP26 Gallery Partners, LTD LB-UBS 2007-2 Potranco Center Partners, LP MS 2007-HQ12 Sunridge I, LLC, et al. LBUBS 2007-6 Timbers of Pine Hollow, LLC JPMCC 2012-CIBX Northwest Miami Gardens, L.P. JPMCC 2012-CIBX CITYCENTRE Hotel Partners, L.P. JPM 2012-C8 Falls of West Oaks, LP JPM 2012-LC9 KCTC, Inc. UBS-BB 2012-C4 Key West Village, LP JPM 2013-C10 Hunters Cove Apartments, LLC JPMCC 2013-C16 Houma HPA LLC CGCMT 2014-GC23 One Pine Apartments, LLC CGCMT 2015-GC27 Witte Investors LLC COMM 2015CCRE27 Parkwood Holdings, LTD. JPMBB 2015-C31 Sierra Court Partners, LP CD 2006-CD3 AST-CGMT 2006-C4, LLC CGCMT 2006-C4 Securlock at The Colony, Ltd. Comm 2006-C7 SB DFZ BACM 2006-3 B Holdings, LLC BACM 2006-3 SB DFZ JPMCC 2006-CB15 Holdings, LLC JPM 2006-CIBC15 Valence Electron, LLC, et al. LBUBS 2006-C4 Florida World Properties, LLC BACM 2006-4 DHC JPMCC 06 CB16 Master Defeasance-D, JPMCC 06 CIBC16 Northern Lights Holdings, LLC WF 2006-HQ10 7071/CC, LLC LB-UBS 2006-C7 StoreSmart of Conway, LLC, et al. BACM 2007-1 Three Parkway, LLC 2006-CIBC17 M&A Texas Lancaster, Ltd GE 2007-C1 Omni Lookout Ridge, LP LB-UBS 2007-2 Hertz Cleveland 600 Superior, LLC 2007-CIBC18 Texcan Ventures III, Ltd. LB-UBS 2007-2 TDA-CGCMT 2007-C6, LLC CITI 2007-6 Rainier GM Virginia Acquisitions, et al. BACM 2007-4 Wachovia Defeasance LB-UBS 2007-C7 III LB-UBS 2007-7 BH Briarlake Plaza Owner, LLC MSC 2011 - C3 220 Overton Apts. Dallas, LLC UBS 2012-C1 Behringer Harvard NorthPoint LP UBS-B 2012-C2 WDS Green Oaks, LP CGCMT 2012-GC8 121-Denton Tap Plaza, Ltd. GSMS 2013-GC10 Coit-LBJ, Ltd. GSMS 2013-GC10 KRG Chapel Hill Shopping Center, LLC MSBAM 2013-C9 Frisco Corners LP GSMS 2013-GCJ12 ASG Preston Creek Retail Center, Ltd. CGCMT 2013-GC15 Hopkins Marsh Lane Plaza, L.P. MSBAM 2013-C13 Haw River Holdings, LLC CGCMT 2014-GC21 Braker Flex LLC GSMS 2014-GSFL Hopkins Preston Trail Plaza, L.P. MSBAM 2014-C16 AWSV, LP COMM 2014-UBS4 Trails of Walnut Creek, LLC COMM 2014-UBS4 Texas Eclectic Properties, LLC COMM2014-CCRE20 National Income Properties DST III JPMBB 2014-C24 Add West Illinois LLC JPMBB 2015-C28 5949 Broadway, Ltd. MSBAM 2015-C21 Canyon Sanger Properties, LLC MSBAM 2015-C21 Crossett Development I, LLC JPMCC 2015-JP1 Pleasant Run Apartments, LLC JPMBB 2015-C30 Midway Commons, Ltd. JPMBB 2015-C31 ARHC AMNNHWI01, LLC GSMC 2007-GG9 ARHC AMTRVW101, LLC GSMC 2007-GG9 ARHC AMHTDWI01, LLC GSMC 2007-GG9 Dhaliwal Killeen Hotel Properties LLC MSC 2011-C3 Gulf Freeway Quality Hotel, Inc. MSBAM 2014-C16 ASHH, LLC JPMBB 2015-C29 BRCP Civic Center Drive, LLC BACM 2006-1 Cooper House LLC BACM 2006-2 AST-CSFB 2006-C4, LLC CSFB 2006-4 325 W. Adams St., LLC 2007-C1 Lampert at 25500 Industrial Blvd., LLC CSFB 2006-C5 VMF CenterCal, LLC BACM 2007-2 WW Southport, LLC 2007-GG11 ALCOA EXCHANGE, LLC WFRBS 2014-C19 Castlerock Ill, LLC WFRBS 2014-C19 Camden Village LLC WFRBS 2014-C23 Fontana Hotel Group, LLC COMM 2014-UBS6 MT DIABLO-ALBERTA STORAGE LLC GSMS 2014-GC26 Eastmont Office Owner, LLC JPMBB 2015-C32 GRM HISF, LLC et al. CSAIL 2015-C2 Fontana Retail Group, LLC CSAIL 2015-C4 Octagon Capital Group, LLC COMM2015-CCRE25 Terrapin Mill Valley Investments, LLC CSAIL 2015-C3 Burndout RE NM, LLC COMM 2015-LC23 Terrapin 1250 Bayshore Property Owner MSCI 2015-UBS8 ILD Lakeside, LLC GS 2012-GC6 R.I. Heritage Inn of Dayton, Inc. UBS 2012-C1 R.I. Heritage Inn of Corona, Inc. UBS 2012-C1 C.Y. Heritage Inn of Rancho Cucamonga UBS 2012-C1 Heritage Inn of Rancho Cucamonga, Inc. UBS 2012-C1 H.W. Heritage Inn of Rancho Cucamonga, I UBS-BB 2013-C5 Midwest Heritage Inn of San Bernardino UBS 2012-C1 Clocktower Shopping Center Limited Partn UBS-B 2013-C6 VSHS, LLC MSBAM 2012-C6 OF 09 Hacienda, LLC MSBAM 2012-C6 Gaslamp Portfolio Management LLC UBS-BB 2012-C4 Wachovia Defeasance UBS-Barclays 2012-C4 UBS-BB 2012-C4 8110 Aero Drive Holdings, LLC JP 2013-C14 71286JMJ LLC JPMBB 2013-C15 WOP Ashwood, LLC JPMBB 2013-C17 WOP Meadowbrook, LLC JPMBB 2013-C17 WOP Parkside, LLC JPMBB 2013-C17 VC PalmsWestheimer LLC JPMBB 2013-C17 Madison Square Shopping Center Inc. JPMCC 2013-C16 Grand Host, Inc. JPMCC 2014-C20 New Suerte Lakeside, LLC MSBAM 2014-C17 NetREIT Fargo, LLC JPMBB 2014-C21 CAZ 3 DE LLC COMM 2014-UBS5 Dared 88 DE LLC COMM 2014-UBS5 Jela, LLC JPMBB 2014-C25 NetREIT Union Terrace, LLC CGCMT 2015-GC27 NetREIT Presidio LLC MSBAM 2015-C20 Allred Hampton DE LLC COMM2014-CCRE20 Eastlake Village Ventures LLC CGCMT 2015-GC27 NetREIT UTC, LLC CGCMT 2015-GC27 NetREIT Centennial, LLC CGCMT 2015-GC27 United Center, LLC MSBAM 2015-C22 NetREIT Arapahoe, LLC JPMBB 2015-C27 NetREIT Yucca Valley 2, LLC GSMS 2015-GC30 Sunrise Plaza, LLC BACM 2015-UBS7 NetREIT Westminster, LLC JPMBB 2015-C32 NetREIT West Fargo, LLC MSBAM 2015-C25 NetREIT Genesis, LLC GSMS 2015-GC34 Rowen Burlington OPCO,LLC MSBAM 2012-C5 P R & F Limited Partnership II JPMCC 2013-C16 Bellwether Harbor Investments LLP MSBAM 2014-C16 Ashton Princess Property, LLC CSAIL 2015-C2 Brass Atrium 2013, LLC CGCMT 2013-GC17 Laodice 1101, LLC JPMBB 2014-C22 Ceraon 3002, LLC GSMS 2015-GC30 JLTH at North GP, LLC JPMBB 2013-C12 B/L Flamingo, LLC GSMS 2015-GC32 Bark River Joint Venture, LLC MSBAM 2012-C6 1738 House, LLC LBUBS 2007-6 MA Industrial Taunton LLC GSMS 2013-GCJ12 Franklin Village North Apartments, Inc. CGCMT 2013-GC15 SWP River Chase, LLC CGCMT 2013-GC15 Bucyrus Hospitality, LLC MSBAM 2015-C22 432 North Franklin Properties, LLC 2007-GG10 Dan-Lynn of New Hampshire, LLC CITI 2007-6 Trason-Lowes, LLC CITI 2007-6 VV II, L.L.C. UBS 2012-C3 Cayuga Professional Center, LLC CGCMT 2013-GC15 Northwoods Apartments Realty LLC WFCM 2014-LC18 Del 3750 Monroe Avenue Associates, LLC JPMBB 2015-C31 Del 192 Mill Street Realty, LLC JPMBB 2015-C31 Delray Realty Associates LLC CD 2006-CD3 DanPar Associates, LP LB-UBS 2007-1 53 Church Hill Road, LLC 2007-GG10 30 Community Drive LLC CGCMT 2008-C7 TDA-CD 2006-CD3, LLC CD 2006-CD3 Middle Neck Road Associates CD 2006-CD3 175 lnLaw LLC GSMC 2007-GG9 Glen Cove Road Realty Associates, LLC CITI 2007-6 CV Summerhill LLC WFRBS 2012-C6 Melville Equity Partners, LLC WFCMS 2012-LC5 Beethoven Apartments, LLC GSMS 2013-GCJ12 JFK Hotel Partners LLC WFRBS 2013-C18 Yale Virginia Beach Associates LLC JPMBB 2014-C21 NWJ Chesterfield Apartments LLC JPMBB 2014-C21 Stuart Court Apartments, LLC JPMBB 2014-C21 TLG Newington, LLC JPMBB 2014-C26 R9 Partners, LLC WFCM 2014-LC18 KBR-LRC Madison Park, LLC WFRBS 2014-C25 Jacksonville Family Center, LLC CGCMT 2015-GC29 NYTX Hospitality LLC WFCM 2015-C26 Yale Orangeburg, LLC JPMBB 2015-C29 Winta Asset ManagementLLC WFCM 2015-NXS2 600 WHP, LLC 2006-LDP6 Hillside Realty Associates, LP JPMCC 06 CIBC16 SBH-Donato A&B, LLC JPMC 2006-LDP8 Cedar Rose Associates, LLC Goldman 2006GG8 Canfield Business Park Associates, LLC 2007-CIBC18 Mountain Ridge Business Park, LLC 2007-CIBC18 Henderson 27, LLC 2007-CIBC18 Genvest Corporation 2007-CIBC18 New Monmouth/35, LLC 2007-CIBC18 Wharton Commerce Center, L.L.C. JPMC 2007-LDP11 The Wrong Way LLC MS 2007-1Q16 Roundhill Spruce, LLC & Big Spruce, LLC MS 2007-1Q16 Jefferson Plaza Venture LLC JPMC 2008-C2 447 Old Swede Holdings, LLC JPMC 2008-C2 Moradi Enterprises, LLC 2007-CIBC18 RRG Fredonia Apartments LLC GSMS 2013-GC10 Stephens City DDGF, LLC MSBAM 2013-C10 Dack-Carbon Associates, L.P. JPMBB 2013-C12 Water Tower Square Associates MSBAM 2013-C12 Ephrata GF, LP MSBAM 2014-C15 Lin Don Realty LLC JPMBB 2014-C25 Rap Bellefonte LLC MSBAM 2014-C19 NBC NC, LLC JPMBB 2014-C24 Barringer Foreman II, LLC JPMCC 06 CIBC14 1532 Liberty Funding, LLC CSFB 2006-C2 MSTC VIII, LLC- Grantor CSFB 2006-C3 UMES Boulevard, LLC - Grantor 2006-LDP6 National East LLC & NB 3601, LLC/Grantor 2006-CIBC17 Rogers 40, LLC/Grantor JPMCC 06 CIBC16 Emmorton Road Associates, LLC/ Grantor JPMC 2006-LDP8 Mequon Joint Venture, LLC- Grantor 2007-LDP10 Mequon Joint Venture, LLC 2007-LDP10 Waukesha Investors, LLC 2007-LDP10 Riverside Corporate Center, LLC/Grantor MLCFC 2007-6 Basin Investments, LLC/Grantor JPMCC 07-CIBC19 5565 Sterrett Place, L.L.C/Grantor CITI 2007-6 5500 Cherokee Avenue, L.L.C. CITI 2007-6 Oekos Hoadly, LLC CD 2007-CD5 Seaforth Street, LLC/Grantor CD 2007-CD5 WM Acceptance LLC GSMS 2011-GC5 Lake Shore Associates, LLC/Grantor MSC 2011 - C3 GNP Partners UBS 2012-C3 BC Area 5 Lot 3C, LLC - Grantor MSBAM 2012-C6 Bestgate Corporate Center, LLC WFRBS 2012-C9 MSTC VI, LLC MSBAM 2013-C7 Universal Partnership, LLC MSBAM 2013-C7 Dellcrest Properties 2, LLC MSBAM 2015-C21 Gate APG Lot 5 Business Trust JPMCC 2014-C20 Liberty Lot 4D, LLC JPMBB 2014-C26 Liberty Investors, LLC CGCMT 2015-GC27 Riverside Technology Park I, LLC WFCM 2015-C29 Pelican Point Main Street, LLC MSBAM 2015-C27 Skyline West, LLC JPMCC 06 CIBC16 Circle Point Properties, LLC CD 2006-CD3 KCS Admiral, LLC/Grantor JPMCC 06 CIBC16 BSV Coral Hills LLC JPMCC 07-CIBC19 Neon 23 LLC MS 2007-IQ16 RA, LLC MS 2007-IQ16 LOG II, LLC, d/b/a MEMORIAL DRIVE LOG II WFCMS 2012-LC5 Aspen Club Lodge Properties, LLC JPM 2013-C10 Buckhead Hotel Properties, LLC JPM2013-C13 Plamondon Hospitality Associates, LLC WFRBS 2013-C16 Atlas West End Ft. Davis, LLC COMM 2014CCRE15 Neighborhood Investments - UVA, LP WFRBS 2014-C19 Herndon Suites, LLC MSBAM 2015-C20 Greenbrier Lodging Partners, LLC WFCM 2015-C27 Ocean One, Inc. WFCM 2015-LC20 Dynamic Investments, LLC MSBAM 2015-C24 Westview Holdings, LLC MSBAM 2015-C25 A.K. Investment Properties, LLC 2007-CIBC18 Centre Green Square at Whitehall I, LLC 2007-C1 Legacy Tower, LLC CGCMT 2012-GC8 Highland Business Park, LLC MSBAM 2014-C18 OT Enterprises, LLC COMM2014-CCRE20 Frost Partners, LLC WFCM 2015-C26 Crystal Industrial Park, LLC MSCI 2015-UBS8 Wakeman Family 1, LLC et al. CSAIL 2015-C4 Wakeman Family 2, LLC et al. CSAIL 2015-C4 Dillard’s Realty Associates, LLC CD 2006-CD3 SWM Westbrook, LLC CSCMT 2007-3 Bradford Office Park, LLC GS 2012-GC6 J.N. Developments, Inc. GS 2012-GCJ7 VOW, LLC MSBAM 2013-C7 Crosstown Stor-N-More Self Storage, L.L. WFRBS 2013-C14 PCC Airpark, LLC GS 2014-GC22 FGH Corporate Park, Ltd. GS 2014-GC22 Marsh Cove Somerset LLC CGCMT 2014-GC19 Festival Plaza, LLC CGCMT 2014-GC19 Peachtree Square Enterprises, LLC COMM 2014-UBS5 Checkmate Investors, Ltd. CGCMT 2015-GC29 Barbizon Associates, LLC WFCM 2015-LC22 SWM Johns Creek, LLC CSCMT 2007-C2 Deerwood Village Joint Venture, LLP CSMC 2007 C-4 Shoppes of Deerwood Lake, LLC WFCMT 2013-LC12 TVAL- Auburn LLC GSMS 2014-GC26 Chastain Partners, LLC COMM2013-CCRE12 San Jose Development Corporation COMM 2013CCRE13 Crossroads Square Limited Partnership JPMBB 2014-C25 Lake Lucina Shopping Center, Inc. WFCM 2015-C29 Gypsum Storage Development, LLC WFCM 2015-C26 SB DFZ CD 2007-CD4 Holdings, LLC Citi 2007-CD4 Sandhill Mobile Home Community, LLC GSMS 2013-GC10 The Club at Bridgemill, LLC GSMS 2014-GC20 The Shoppes at Hunter’s Creek, LLC CGCMT 2014-GC21 Colonial Square Associates, LLC GSMS 2015-GC28 8555 United Plaza, LLC JPMBB 2014-C25 Stock Aliante, LLC GSMC 2007-GG9 Sannik LLC GSMC 2007-GG9 Laramie Lithia Limited Partnership LB-UBS 2007-2 Laramie Abingdon Limited Partnership LB-UBS 2007-7 Kalyvas Group, LLC CGCMT 2008-C7 Golding United Fishhawk, Ltd. UBS 2012-C1 Dedicated (N Andrews Fl Oasis) LP GS 2012-GCJ7 VLM I, LLC CGCMT 2013-GC17 W.C.P. of Palm Bay, LLC GSMS 2013-GCJ14 Morni Ocala, LLC WFRBS 2014-LC14 Keystone Plaza, LLC CGCMT 2013-GC17 NSH Melbourne, LLC CGCMT 2014-GC19 West Run SPE, LLC GSMS 2014-GC20 Vanderbilt Commercial Group LLC CSAIL 2015-C2 New Highlands, LLC COMM2014-CCRE20 Bayshore Center Acquisition, LLC CGCMT 2015-GC27 Westwood Plaza, LLC COMM2015-CCRE22 114th Avenue, LLC MSBAM 2014-C19 RA 6800 Jericho Turnpike, LLC, et al. CGCMT 2006-C4 Eastmont Office Owner, LLC JPMBB 2015-C32 Jefferson Plaza Venture LLC JPMC 2008-C2 Exhibit B Asserting Party’s 2016 Servicing Platform by Master Servicer and Pool Pool Name MasterServicer JPMCC 06 CIBC14 Berkadia Commercial Mortgage, LLC JPMCC 06 CIBC16 Berkadia Commercial Mortgage, LLC CD 2006-CD3 Berkadia Commercial Mortgage, LLC MSCI 2007-HQ11 Berkadia Commercial Mortgage, LLC 2007-CIBC18 Berkadia Commercial Mortgage, LLC 2007-C1 Berkadia Commercial Mortgage, LLC JPMCC 07-CIBC19 Berkadia Commercial Mortgage, LLC CD 2007-CD5 Berkadia Commercial Mortgage, LLC MS 2007-IQ16 Berkadia Commercial Mortgage, LLC CGCMT 2008-C7 Berkadia Commercial Mortgage, LLC GSMS 2014-GSFL Berkadia Commercial Mortgage, LLC BAC06001 KeyBank National Association BACM 2006-1 KeyBank National Association BACM 2006-2 KeyBank National Association BAC06003 KeyBank National Association BACM 2006-3 KeyBank National Association BACM 2006-4 KeyBank National Association CSFB 2006-4 KeyBank National Association BACM 2006-5 KeyBank NationalAssociation CSFB 2006-C5 KeyBank National Association LB-UBS 2007-1 KeyBank National Association BACM 2007-1 KeyBank National Association GE 2007-C1 KeyBank National Association BACM 2007-2 KeyBank National Association LBCMT 2007-C3 KeyBank National Association BACM 2007-3 KeyBank National Association CSMC 2007 C-4 KeyBank National Association BACM 2007-4 KeyBank National Association GS 2012-GC6 KeyBank National Association MSBAM 2012-C5 KeyBank National Association JPM 2012-C8 KeyBank National Association GSMS 2014-GC20 KeyBank National Association COMM 2014-UBS6 KeyBank National Association MSBAM 2015-C21 KeyBank National Association 2006-LDP6 Midland Loan Services CGCMT 2006-C4 Midland Loan Services CSFB 2006-C3 Midland Loan Services Comm 2006-C7 Midland Loan Services JPMC 2006-LDP8 Midland Loan Services Citi 2007-CD4 Midland Loan Services 2007-LDP10 Midland Loan Services ML CFC 2007-7 Midland Loan Services CITI 2007-6 Midland Loan Services CGCMT 2008-C7 Midland Loan Services JPMC 2008-C2 Midland Loan Services UBS 2012-C3 Midland Loan Services JPM 2012-LC9 Midland Loan Services MSBAM 2013-C7 Midland Loan Services UBS-BB 2013-C5 Midland Loan Services JPM 2013-C10 Midland Loan Services UBS-B 2013-C6 Midland Loan Services MSBAM 2013-C9 Midland Loan Services JPMBB 2013-C12 Midland Loan Services MSBAM 2013-C10 Midland Loan Services JPM2013-C13 Midland Loan Services JP 2013-C14 Midland Loan Services COMM 2014CCRE15 Midland Loan Services JPMBB 2014-C18 Midland Loan Services COMM 2014-UBS4 Midland Loan Services CGCMT 2014-GC23 Midland Loan Services COMM2014-CCRE19 Midland Loan Services GSMS 2014-GC24 Midland Loan Services JPMBB 2014-C26 Midland Loan Services MSBAM 2015-C20 Midland Loan Services JPMBB 2015-C27 Midland Loan Services CGCMT 2015-GC29 Midland Loan Services GSMS 2015-GC30 Midland Loan Services COMM 2015-LC21 Midland Loan Services MSCI 2015-MS1 Midland Loan Services GSMS 2015-GC32 Midland Loan Services CSAIL 2015-C3 Midland Loan Services JPMBB 2015-C31 Midland Loan Services BACM 2015-UBS7 Midland Loan Services COMM 2015CCRE27 Midland Loan Services MSCI 2015-UBS8 Midland Loan Services WFCM 2014-LC18 National Cooperative Bank, N.A. WFCM 2015-C26 National Cooperative Bank, N.A. WFCM 2015-C29 National Cooperative Bank, N.A. LBUBS 2006-C1 Wells Fargo Bank, National Association WB 2006-C23 Wells Fargo Bank, National Association CD 2006-CD2 Wells Fargo Bank, National Association GS 2006-GG6 Wells Fargo Bank, National Association LBUBS 2006-C3 Wells Fargo Bank, National Association CSFB 2006-C2 Wells Fargo Bank, National Association WB 2006-C25 Wells Fargo Bank, NationalAssociation JPM 2006-CIBC15 Wells Fargo Bank, National Association LBUBS 2006-C4 Wells Fargo Bank, National Association JPM 2006-LDP7 Wells Fargo Bank, National Association WF 2006-HQ9 Wells Fargo Bank, National Association WBCMT 2006-C27 Wells Fargo Bank, National Association LBUBS 2006-6 Wells Fargo Bank, National Association Goldman 2006GG8 Wells Fargo Bank, National Association WBCMT 2006-C28 Wells Fargo Bank, National Association WF 2006-HQ10 Wells Fargo Bank, National Association Citi 2006-C5 Wells Fargo Bank, National Association 2006-CIBC17 Wells Fargo Bank, National Association LB-UBS 2006-C7 Wells Fargo Bank, National Association Cobalt 2006-C1 Wells Fargo Bank, National Association GECC 2005-C2 Wells Fargo Bank, National Association GSMC 2007-GG9 Wells Fargo Bank, National Association WB 2007-C30 Wells Fargo Bank, National Association MLCFC 2007-6 Wells Fargo Bank, National Association Cobalt 2007-2 Wells Fargo Bank, National Association Bear 2007-TOP26 Wells Fargo Bank, National Association LB-UBS 2007-2 Wells Fargo Bank, National Association CSCMT 2007-C2 Wells Fargo Bank, National Association WB 2007-C31 Wells Fargo Bank, National Association JPMCC 07-CIBC19 Wells Fargo Bank, National Association WB 2007-C32 Wells Fargo Bank, National Association CSCMT 2007-3 Wells Fargo Bank, National Association JPMC 2007-LDP11 Wells Fargo Bank, National Association 2007-GG10 Wells Fargo Bank, National Association MS 2007-TOP27 Wells Fargo Bank, National Association MS 2007-HQ12 Wells Fargo Bank, National Association LBUBS 2007-6 Wells Fargo Bank, National Association 2007-GG11 Wells Fargo Bank, National Association LB-UBS 2007-7 Wells Fargo Bank, National Association UBS-B 2012-C2 Wells Fargo Bank, National Association MSC 2011 - C3 Wells Fargo Bank, National Association GSMS 2011-GC5 Wells Fargo Bank, National Association WFRBS 2012-C6 Wells Fargo Bank, National Association UBS 2012-C1 Wells Fargo Bank, National Association GS 2012-GCJ7 Wells Fargo Bank, National Association JPMCC 2012-CIBX Wells Fargo Bank, National Association WFRBS 2012-C7 Wells Fargo Bank, National Association WFRBS 2012-C8 Wells Fargo Bank, National Association CGCMT 2012-GC8 Wells Fargo Bank, National Association WFCMS 2012-LC5 Wells Fargo Bank, National Association MSBAM 2012-C6 Wells Fargo Bank, National Association WFRBS 2012-C9 Wells Fargo Bank, National Association GSMS 2012-GCJ9 Wells Fargo Bank, National Association WFRBS 2012-C10 Wells Fargo Bank, National Association UBS-BB 2012-C4 Wells Fargo Bank, National Association GSMS 2013-GC10 Wells Fargo Bank, National Association WFRBS 2013-C13 Wells Fargo Bank, National Association GSMS 2013-GCJ12 Wells Fargo Bank, National Association WFRBS 2013-C14 Wells Fargo Bank, National Association WFCMT 2013-LC12 Wells Fargo Bank, National Association GSMS 2013-GCJ14 Wells Fargo Bank, National Association WFRBS 2013-C16 Wells Fargo Bank, National Association CGCMT 2013-GC15 Wells Fargo Bank, National Association MSBAM 2013-C12 Wells Fargo Bank, National Association JPMBB 2013-C15 Wells Fargo Bank, National Association COMM2013-CCRE12 Wells Fargo Bank, National Association WFRBS 2013-C17 Wells Fargo Bank, National Association JPMCC 2013-C16 Wells Fargo Bank, National Association CGCMT 2013-GC17 Wells Fargo Bank, National Association MSBAM 2013-C13 Wells Fargo Bank, National Association COMM 2013CCRE13 Wells Fargo Bank, National Association WFRBS 2013-C18 Wells Fargo Bank, National Association JPMBB 2013-C17 Wells Fargo Bank, National Association GSMS 2014-GC18 Wells Fargo Bank, National Association WFRBS 2014-LC14 Wells Fargo Bank, National Association CGCMT 2014-GC19 Wells Fargo Bank, National Association WFRBS 2014-C19 Wells Fargo Bank, National Association MSBAM 2014-Cl5 Wells Fargo Bank, National Association CGCMT 2014-GC21 Wells Fargo Bank, National Association MSBAM 2014-C16 Wells Fargo Bank, National Association JPMCC 2014-C20 Wells Fargo Bank, NationalAssociation GS 2014-GC22 Wells Fargo Bank, National Association JPMBB 2014-C21 Wells Fargo Bank, National Association MSBAM 2014-C17 Wells Fargo Bank, National Association JPMBB 2014-C22 Wells Fargo Bank, National Association COMM 2014-UBS5 Wells Fargo Bank, National Association WFRBS 2014-C23 Wells Fargo Bank, National Association JPMBB 2014-C23 Wells Fargo Bank, National Association MSBAM 2014-C18 Wells Fargo Bank, National Association JPMBB 2014-C24 Wells Fargo Bank, National Association CGCMT 2014-GC25 Wells Fargo Bank, National Association COMM2014-CCRE20 Wells Fargo Bank, National Association WFRBS 2014-C24 Wells Fargo Bank, National Association JPMBB 2014-C25 Wells Fargo Bank, National Association GSMS 2014-GC26 Wells Fargo Bank, National Association WFRBS 2014-C25 Wells Fargo Bank, National Association MSBAM 2014-C19 Wells Fargo Bank, NationalAssociation CGCMT 2015-GC27 Wells Fargo Bank, National Association WFCM 2015-C26 Wells Fargo Bank, National Association GSMS 2015-GC28 Wells Fargo Bank, National Association WFCM 2015-C27 Wells Fargo Bank, National Association WFCM 2015-LC20 Wells Fargo Bank, NationalAssociation COMM2015-CCRE22 Wells Fargo Bank, National Association MSBAM 2015-C22 Wells Fargo Bank, National Association JPMBB 2015-C28 Wells Fargo Bank, National Association CSAIL 2015-C2 Wells Fargo Bank, National Association WFCM 2015-C29 Wells Fargo Bank, National Association JPMBB 2015-C29 Wells Fargo Bank, National Association WFCM 2015-NXS2 Wells Fargo Bank, National Association JPMBB 2015-C30 Wells Fargo Bank, National Association MSBAM 2015-C24 Wells Fargo Bank, National Association COMM2015-CCRE24 Wells Fargo Bank, National Association COMM2015-CCRE25 Wells Fargo Bank, National Association WFCM 2015-LC22 Wells Fargo Bank, National Association JPMBB 2015-C32 Wells Fargo Bank, National Association MSBAM 2015-C25 Wells Fargo Bank, National Association GSMS 2015-GC34 Wells Fargo Bank, National Association COMM 2015-LC23 Wells Fargo Bank, National Association MSBAM 2015-C27 Wells Fargo Bank, National Association CSAIL 2015-C4 Wells Fargo Bank, National Association WFCM 2015-P2 Wells Fargo Bank, National Association JPMCC 2015-JP1 Wells Fargo Bank, National Association
